ATTACHMENT TO NOTICE OF ALLOWABILITY
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to Claim 1, the prior art of record teaches many of the elements of the claimed invention, including an x-ray tube for accelerating electrons under a high voltage potential, the x-ray tube comprising: a housing; a target anode structure disposed on said housing, said anode structure configured in a hemispherical shape having a center of a circle created by a 2D base, wherein the anode structure disposed on the housing is formed of a low Z material, and wherein the target anode structure has a target element coated thereon that has a thickness ranging between 2 and 50 microns; a cathode structure disposed in said housing, wherein the cathode structure is configured to facilitate deflection of the electrons along a trajectory toward said anode structure; a filament disposed in said housing, said filament positioned proximate said center of a circle created by a 2D base of said hemispherical shape and between said anode structure and said cathode structure, wherein said evacuated housing is configured to vacuum seal therein said anode structure, said cathode structure, and said filament. 
However, the prior art of record fails to teach or fairly suggest the apparatus wherein the low Z material of the anode structure, the thickness of the target element, and the hemispherical shape of the anode structure facilitate, based on the electrons contacting the target element, generation of forward photons traveling in a same direction as the electrons and reflected photons traveling in different directions as the electrons, and facilitate utilization of the forward photons and reflected photons to irradiate samples positioned in the same direction as the electrons and in the different directions including around the housing of the x-ray tube, in the manner as required by Claim 1.
Claims 2-15 are allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Applicant Amendment, filed 4/7/2021, with respect to prior art rejections of Claims 16-26 have been fully considered and are persuasive.  The claims have been cancelled by Applicant’s amendment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANASTASIA MIDKIFF whose telephone number is (571)272-5053.  The examiner can normally be reached on M/W/Th/F contact 11a-4p EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        04/15/2021